Citation Nr: 1138209	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a bilateral hand injury, claimed as secondary to the Veteran's service-connected disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1993 to February 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In October 2009 the Board remanded the Veteran's claim for further development.  The development requested in that remand has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's bilateral hand injury is related to his service-connected disorders.    



CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has residuals of a bilateral hand injury which are related to his service-connected disorders.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Given the favorable disposition in this adjudication, and the fact that no prejudice to the Veteran could result from the Board's decision, no further notice or assistance is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for residuals of a bilateral hand injury asserting that this injury was due to his service-connected residuals of traumatic brain injury or his service-connected depressive disorder.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

The Veteran first claimed entitlement to service connection for residuals of a bilateral hand injury in July 2006, at which time he stated that his hands were crushed because he was unable to think clearly.  In January 2007 and July 2007 rating decisions the RO denied entitlement to service connection for residuals of a bilateral hand injury, finding that there was insufficient evidence to support a conclusion that it was due to the Veteran's service-connected residuals of traumatic brain injury.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007.  The RO issued a Statement of the Case (SOC) in February 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2008.  The Veteran's claim first came before the Board in October 2009, at which time the Board remanded it for further development.  The development requested in that remand has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The Veteran's primary contention appears to be that service-connected residuals of an in-service traumatic brain injury caused either flashbacks, disorientation or dizziness that resulted in injury to both hands when they were crushed by the trash compactor on a waste removal truck.  The relevant evidence in the claims file consists of private treatment records, VA treatment records, VA examination reports and both oral and written statements from the Veteran and other individuals.  As a preliminary matter, the Board notes that service connection has been granted for residuals of traumatic brain injury since February 10, 1995, the day after the Veteran's release from active service.  The Veteran has also been granted entitlement to service connection or depressive disorder as secondary to residuals of traumatic brain injury, effective from March 31, 1999.  

The Veteran does not contend, and service treatment records do not support, that the Veteran had any manifestations of a bilateral hand injury in service.  Post-service treatment records instead indicate that the Veteran's hands were crushed in July 2001, at which time they were caught in a trash compactor.  

In a letter received in October 2006 a private physician reported that he had performed a full psychiatric evaluation on the Veteran and that his symptoms included flashbacks, depressed mood, low energy/fatigue and memory deficits.  The physician indicated his understanding that the Veteran suffered a bilateral hand injury as a result of experiencing a flashback while at work.  He stated that it was very likely that symptoms of the Veteran's service-connected mental illness were responsible for the hand injury.  

In December 2006 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he was working for the waste department of the City of Tampa when he had a flashback and got his hands caught within a garbage compressor, causing a bilateral crush injury.  The examiner stated that he could not determine whether the crush injury was due to the Veteran's service-connected disorder without resorting to speculation as he was unable to test if the Veteran has flashbacks.  He also stated that he was unable to tell if the Veteran's service-connected depression and cognitive disorder could cause that type of injury.  He opined that it would be unlikely that the injury could have occurred under the circumstances claimed by the Veteran, but that further psychiatric testing would be needed to know.

In April 2008 the Veteran submitted a letter from a former coworker, who stated that he was working with the Veteran on the day the injury in question.  The coworker stated that the Veteran seemed confused that day prior to his bilateral hand injury.  

In April 2009 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reiterated his earlier claims and stated that the symptoms of his traumatic brain injury and depressive disorder were more severe between 1998 and 2004 because he was on the wrong medication.  He reported that during that time he would experience bouts of extreme dizziness and disorientation.

Following this hearing and the Board's October 2009 remand the Veteran submitted an additional letter from one of his private physicians.  Therein, the Veteran's psychiatrist indicated having treated the Veteran for his mental health disorders.  He stated that the Veteran's mental illness causes occasional flashbacks resulting in anxiety, fear, disorientation, confusion, panic dizziness, lightheadedness and nausea.  He also stated, based on the Veteran's report, that the Veteran's hand injury occurred when the Veteran became dizzy and lightheaded and grabbed onto the trash compactor to prevent himself from falling.  He stated that the Veteran's hand injuries most likely resulted from symptoms including dizziness, disorientation, confusion, panic and lightheadedness.  

The Veteran was also afforded an addition VA examination in support of his claim that month.  In his report the examiner noted that the Veteran did have some lightheadedness after experiencing a head injury in service, but that treatment records did not show lightheadedness after 1997 and that a MRI of the brain conducted in service was unremarkable.  The examiner state that the Veteran should be evaluated by a mental health provider.  

Based on this request the Veteran was afforded an additional VA examination by a psychologist in March 2010.  In his report the examiner stated that there was no available evidence to indicate that any currently diagnosed disability involving the hands is related to the Veteran's service-connected depressive disorder or residuals of a traumatic brain injury.  In so finding, the examiner determined that there was no evidence to indicate that any disability involving the Veteran's hands is indicative of some somatoform disorder related to the Veteran's service-connected mental disorders.  

Most recently, in May 2010 the Veteran submitted a letter from a private psychologist.  That provider indicated having performed a neuropsychological assessment on the Veteran.  She found that the results from that testing were consistent with significant, ongoing impairment, particularly in attention, language, learning and memory and that these were due to the Veteran's service-connected mental health disorder.  She stated that these problems were a major contributor to the Veteran's 2001 bilateral hand injuries.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has residuals of a bilateral hand injury that are related to his service-connected residuals of traumatic brain injury and/or service-connected mental health disorder.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service or a service-connected disability.  See 38 U.S.C.A. § 5107(b).  Despite the presence of some negative evidence in the claims file the Board finds that this standard has been met.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for residuals of a bilateral hand injury, as secondary to the Veteran's service-connected disabilities, is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


